Citation Nr: 0022207	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-04 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to service connection for tuberculosis, claimed 
as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the RO. 

The Board notes that the veteran submitted a claim of service 
connection for a skin condition, claimed as jungle rot, 
tumors of the left foot, and residuals of a tumor of the left 
jaw, all claimed as due to exposure to Agent Orange.  A RO 
rating decision with regard to these issues has not been 
issued as of this date.  The Board therefore refers these 
issues to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as due being to the exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran has current active tuberculosis due to disease or 
injury which was incurred in or aggravated by service.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for tuberculosis as secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which the Board must address in this 
case is whether the veteran has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which was not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
was well grounded.  The Court stated that, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, inasmuch as the 
veteran is offering his own medical opinion and diagnoses, 
the record does not establish that he has any professional 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran contends that he has tuberculosis as the result 
of his exposure to Agent Orange in Vietnam.  A review of the 
veteran's DD Form 214 does show that he served in the 
Republic of Vietnam during the Vietnam era.  A careful review 
of the service medical records shows that they are negative 
for complaints or findings referable to tuberculosis while 
the veteran was on active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain diseases when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The Board notes that tuberculosis is listed as one of the 
chronic diseases under 38 C.F.R. § 3.309(a) (1999).  
Tuberculosis, as well as the other specified chronic diseases 
listed under 38 C.F.R. § 3.309(a) (1999) shall be granted 
service connection although not otherwise established as 
incurred in service if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
following service in a period of war, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.

With regard to tuberculosis, 38 C.F.R. § 3.307(a)(3) (1999) 
indicates that tuberculosis must become manifest to a degree 
of 10 percent or more within 3 years from the date of 
separation from service as specified in 38 C.F.R. § 3.307 
(a)(2) (1999).  Because the veteran is not shown to have 
developed tuberculosis within three years of separation from 
service, he is not entitled to the presumption of service 
connection for such a chronic disease.  See 38 C.F.R. § 
3.309(a) (1999); Accordingly, the veteran is not entitled to 
consideration of presumptive service connection on the basis 
that the claimed tuberculosis manifested to a compensable 
degree within three years of the veteran's discharge from 
service. 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
that section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii) (1999).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Because the veteran is not shown to have developed one of the 
enumerated diseases, he is not entitled to the presumption of 
inservice exposure to an herbicide.  See 38 C.F.R. § 3.309(e) 
(1999); McCartt v. West, 12 Vet. App. 164 (1999).  
Accordingly, the veteran is not entitled to consideration of 
presumptive service connection on the basis that the claimed 
tuberculosis is the result of the exposure to herbicide 
agents used in the Republic of Vietnam.  

A veteran who is not entitled to the presumption that he was 
exposed to herbicide agents is not precluded from 
establishing service connection with proof of exposure and 
actual direct causation.  See McCartt, Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Where the issue involves medical 
causation, competent evidence which indicates that the claim 
is plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Although the veteran asserts that his tuberculosis is result 
of Agent Orange exposure in service, this assertion alone 
cannot make the claim well grounded if there is no competent 
evidence to establish a nexus between tuberculosis and any 
disease or injury in service.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board must review the evidentiary record in order to 
assess whether the criteria of Caluza are met.  

As noted hereinabove, the service medical records are 
entirely negative for any complaints, findings, or diagnosis 
of tuberculosis.  

A careful review of the veteran's post-service medical 
records shows that the veteran's chest x-ray in July 1971 
revealed that lung fields were clear at that time.  
Impression was that of no pathology demonstrated in the 
chest.

Outpatient records show a diagnosis of tuberculosis in 
November 1994 based on x-ray findings of an infiltrate of the 
left upper lobe with some cavity.  The veteran was admitted 
to VA medical facility in November 1994.  Discharge diagnosis 
in December 1994 was active pulmonary tuberculosis.

Chest x-ray in April 1995 indicated that the lungs were 
clear.  There was no pleural effusion seen at that time.  X-
rays in October 1995 indicated no active pulmonary disease at 
that time.

Report of February 1999 revealed peribronchial cuffing with 
calcified granulomas involving the lung bilaterally.  No 
hilar or mediastinal mass or acute alveolar process was seen 
that that time.  Impression was chronic bronchitis with 
calcified granulomatous lung disease but no alveolar process 
was seen.

The veteran was afforded a VA examination in August 1999.  
The veteran reported that he was exposed to Agent Orange 
during service in Vietnam.  The veteran reported that in 1994 
he was admitted to the VA Medical Center in Washington, DC 
with pulmonary tuberculosis.  The veteran was treated and 
indicated that his cough subsided six months after initiating 
anti-tuberculosis therapy.  The veteran gave a history of 
smoking for 30 years.  On examination, the veteran was in no 
acute distress.  There was no conjunctival pallor or icterus.  
The lungs were clear to auscultation bilaterally.  The 
examiner concluded that there was no evidence of pulmonary 
tuberculosis at the time of the examination.  It was noted 
that pulmonary function tests were not requested as the 
veteran was a chronic smoker for over 30 years and was likely 
to have some air flow obstruction secondary to the chronic 
smoking.  

In summary, the Board notes that the medical evidence first 
shows a diagnosis of tuberculosis in 1994, over 25 years 
after the veteran's discharge from active military service.  
Moreover, there was no evidence of active tuberculosis noted 
at the most recent VA examination in August 1999.

Thus, having carefully reviewed the entire record, the Board 
finds that there is no medical evidence of record suggesting 
a causal or etiological connection between any claimed 
herbicide agent exposure and the veteran's diagnosed 
tuberculosis.  All medical records, to include VA medical and 
private medical documents, are negative for any discussion of 
a nexus between the veteran's diagnosed tuberculosis and any 
disease or injury which was incurred in or aggravated by 
service.  

Absent such nexus evidence, the criteria of Caluza have not 
been satisfied.  Therefore, in light of the foregoing, the 
Board finds that the veteran has not presented a well-
grounded claim of service connection for tuberculosis. 






ORDER

Service connection for tuberculosis, as due to the exposure 
to Agent Orange, is denied, as a well-grounded claim has not 
been presented.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

